MAGRUDER, Judge
(concurring).
With some hesitation I concur in the opinion by Chief Judge MARIS. The phrase “subject to” is of undefined content, and a reviewing court must necessarily develop its more exact meaning from case to case, bearing in mind the general scheme and purpose of the Act. A relevant consideration in this connection is whether a decision 'by this court opening the door to *834judicial review in the particular type of case would produce consequences harmful to the efficient administration of the Act.
In general it can be said that judicial review is available to sellers of commodities and landlords having housing accommodations to rent — persons whose activities are put under constraint by the mechanisms of governmental price control. The Price Administrator represents the interests of buyers and tenants in the battle against inflation, and there is no indication in the legislative history of the Act that Congress intended to bring the regulations or orders of the Administrator under judicial review at the instance of buyers or tenants.
Certainly tenants as a class are not entitled to protest a rent regulation on the ground that it froze rents in the defense-rental area at too high a level. I cannot’ see that a tenant is in any stronger position when the order he objects to is not of general applicability but is one affecting the particular premises he is occupying. Under the various adjustment provisions of the Rent Regulation for Housing, Area Rent Directors issue hundreds of orders giving landlords individual increases of maximum rents. It is important to the fair administration of the Act that relief in these cases be given promptly and with a minimum of red tape. Yet if we accept the reasoning in Judge McALLISTER’S dissenting opinion, it would seem necessarily to follow that orders granting landlords’ applications for adjustment of maximum rents would be protestable by the tenants affected — thereby imperiling the efficient administration of the Act.
We have upheld the provisions of the Rent Regulation restricting the eviction of tenants as being appropriate to effective rent control and authorized under § 2(d) of the Act. Taylor v. Brown, 1943, 137 F.2d 654, 662, certiorari denied 1943, 320 U.S. 787, 64 S.Ct. 194, 88 L.Ed. 473. The landlord in most instances must obtain from the Administrator a certificate of eviction before pursuing his remedies under the local law for the recovery of possession. Some administrative delay is unavoidable before the landlord is free to proceed. See Taylor v. Bowles, Em.App., 1944, 145 F.2d 833. The Administrator must first be satisfied that evictions of the character proposed are not inconsistent with the purposes of the Act or of the Regulation and would not be likely to result in the circumvention -or evasion thereof. In making this determination the Administrator acts in protection of the interest of the tenant. Once the determination is made in favor of the landlord, the tenant has no further legal interest in continued possession beyond what his contract and the local law give him. It would render somewhat illusory the landlord’s right to recover possession if he were now subject to further delay during the pendency of protest proceedings instituted by the tenant, followed by review proceedings in this, court.
Chief Judge MARIS concurs in the foregoing views.